Citation Nr: 0740019	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the previously denied claim for entitlement to service 
connection for hypertension.

2.  Whether new and material evidence has been presented to 
reopen the previously denied claim for entitlement to service 
connection for a right knee disorder. 

3.  Whether new and material evidence has been presented to 
reopen the previously denied claim for entitlement to service 
connection for residuals of injury to the coccyx.

4.  Whether new and material evidence has been presented to 
reopen the previously denied claim for entitlement to service 
connection for a cervical spine disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a right knee 
disorder, including as secondary to the service connected 
residuals of right ankle injury. 

7.  Entitlement to service connection for residuals of injury 
to the coccyx, including as secondary to the service 
connected residuals of right ankle injury.

8.  Entitlement to service connection for a cervical spine 
disorder, including as secondary to the service connected 
encephalopathy with sequaele.

9.  Entitlement to service connection for arthritis in all 
joints, including as secondary to the service connected 
residuals of right ankle injury.

10.  Entitlement to service connection for scoliosis of the 
lumbar spine, including as secondary to the service connected 
residuals of right ankle injury.

11.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to the service connected 
residuals of right ankle injury.

12.  Entitlement to service connection for an eye disability, 
including as secondary to the service-connected traumatic 
encephalopathy with sequaele.

13.  Entitlement to service connection for anxiety and 
depression as secondary to VA adjudication process.

14.  Entitlement to an effective date earlier than August 29, 
1995 for the grant of additional compensation for dependents.


REPRESENTATION

Appellant represented by:	Brooks McDaniel


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from July 1957 to July 
1960.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA in 
April 2002 which reopened the previously denied claims for 
service connection for hypertension, a right knee disorder, 
residuals of injury to the coccyx, and a cervical spine 
disorder but denied the claimed disability as directly 
related to service; July 2002 which denied entitlement for 
service connection for multiple joint arthritis, scoliosis of 
the lumbar spine, a bilateral hip condition, and an eye 
condition as secondary to the service connected traumatic 
encephalopathy with sequelae; a December 2003 letter denial 
which by the in which RO declined to establish an effective 
date earlier than August 29, 1995 for the award of additional 
compensation for dependents; and a January 2004 letter denial 
of the claim for service connection for anxiety and 
depression secondary to VA's adjudicative process.

The veteran testified before the undersigned Veterans Law 
Judge in June 2006.  A transcript of the hearing is 
associated with the claims file.

During the pendency of this appeal, the RO granted the 
veteran's claim to the residuals of right ankle fracture, 
assigning a 10 percent evaluation, effective in March 1995.  
The veteran has not appealed the evaluation or effective date 
assigned.  As the grant of service connection is a full grant 
of the claim for service connection, and the veteran has not 
appealed the evaluation or effective date assigned, there is 
thus no further issue remaining before the Board concerning 
the claim for service-connection for the residuals of right 
ankle fracture.  The issue is therefore no longer before the 
Board, and the remaining issues in this case are thus as 
characterized on the front page of this decision.  

The issues of service connection for hypertension; a right 
knee disorder, residuals of injury to the coccyx, arthritis 
in all joints, scoliosis of the lumbar spine, and a bilateral 
hip disability, including as secondary to the service-
connected residuals of right ankle injury; and a cervical 
spine disorder and an eye disability, including as secondary 
to the service connected traumatic encephalopathy with 
sequelae addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2000 decision, the Board denied service 
connection for hypertension, a right knee disorder, residuals 
of injury to the coccyx, and a cervical spine disorder, as 
both directly and secondarily related to service. 

2.  The additional evidence received since the May 2000 Board 
decision is new and material in that it bears directly and 
substantially upon the specific matter under consideration-
medical and lay evidence establishing chronicity and 
continuity of the currently diagnosed hypertension-and is 
therefore so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The additional evidence received since the May 2000 Board 
decision is new and material in that it bears directly and 
substantially upon the specific matter under consideration-
testimony of right knee symptomatology establishing lay 
evidence of chronicity and continuity-and is therefore so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The additional evidence received since the May 2000 Board 
decision is new and material in that it bears directly and 
substantially upon the specific matter under consideration-
testimony of inservice cervical spine injury and subsequent 
symptomatology establishing lay evidence of chronicity and 
continuity-and is therefore so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The additional evidence received since the May 2000 Board 
decision is new and material in that it bears directly and 
substantially upon the specific matter under consideration-
medical evidence of complaints of and treatment for a lower 
spine disability-and is therefore so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

6.  The veteran's claim for anxiety and depression as 
secondary to VA's adjudicative process is barred as a matter 
of law.

7.  In September 1961, service connection was granted for 
traumatic encephalopathy with sequelae, and the disability 
was evaluated as 30 percent disabling, effective in July 
1960.

8. By Public Law 98-543, section 112, approved in October 
1984, the 50 percent rating required for additional benefits 
based on dependents was reduced 30 percent, effective from 
October 1, 1978.

9. The veteran's marriage and birth of his children occurred 
prior to 1978.  

10.  The earliest document that can be construed as a 
veteran's claim for dependents' allowance is a VA Form 21-
527, Income Net Worth and Employment Statement, received on 
August 29, 1996.

11.  The earliest effective date that may be established for 
additional compensation based on dependents is August 29, 
1995, one year prior to the date of receipt of claim.

CONCLUSIONS OF LAW

1.  The unappealed May 2000 Board decision is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1100 (2007).

2.  Evidence received since the June 2000 Board decision 
concerning the claim for service connection for hypertension 
is new and material and the claim is reopened. 38 U.S.C.A. §§ 
5100 et seq., 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156(a) (effective prior to August 29, 2001).

3.  Evidence received since the June 2000 Board decision 
concerning the claim for service connection for a right knee 
disability is new and material and the claim is reopened. 38 
U.S.C.A. §§ 5100 et seq., 5108, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a) (effective prior to August 29, 
2001).

4.  Evidence received since the June 2000 Board decision 
concerning the claim for service connection for residuals of 
an injury to the coccyx is new and material and the claim is 
reopened. 38 U.S.C.A. §§ 5100 et seq., 5108, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.156(a) (effective prior to 
August 29, 2001).

5.  Evidence received since the June 2000 Board decision 
concerning the claim for service connection for a cervical 
spine disorder is new and material and the claim is reopened. 
38 U.S.C.A. §§ 5100 et seq., 5108, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a) (effective prior to August 29, 
2001).

6.  The claim for anxiety and depression as secondary to VA's 
adjudicative process is denied as a matter of law. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.400, 20.200, 20.201, 20.202, 
20.302, 20.1100, 20.1103 (2007).

7. The criteria for an effective date earlier than August 29, 
1995 for the assignment of additional compensation based on 
dependents have not been met. 38 U.S.C.A. §§ 1115, 1135, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.114(b)(2), 3.400, 3.401 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran seeks to reopen previously denied claims for 
hypertension, a right knee disability, residuals of injury to 
the coccyx, and a cervical disability.

In an April 2002 rating decision, the RO apparently 
determined that new and material evidence had been presented 
to reopen the previously denied claims.  Notwithstanding, the 
Board must determine that new and material evidence was 
presented before considering a previously adjudicated claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a May 2000 decision, the Board denied claims for service 
connection for hypertension, a right knee disability, 
residuals of injury to the coccyx, and a cervical spine 
disorder.  In its decision, the Board found that that the 
medical evidence did not establish a nexus between the 
veteran's currently diagnosed hypertension and right knee and 
cervical spine disabilities and active service or that the 
conditions of hypertension and arthritis were manifested 
within a year after the veteran's discharge from active 
service, nor that the currently diagnosed cervical spine 
disability was causally linked to the veteran's service 
connected traumatic encephalopathy.  Concerning the claimed 
residuals of injury to the coccyx, the Board found that the 
medical evidence did not establish the presence of a current 
disability.  The Board thus held that the claims were denied 
as not well grounded, and service connection could not 
therefore be granted.

The veteran did not appeal this decision to the U.S. Court of 
Appeals for Veterans Claims (hereinafter the Court).  It 
therefore became final.

Prior unappealed decisions of the Board are final. 38 
U.S.C.A. § 7104; 38 C.F.R. §§ 3.156. However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim. Manio v. 
Derwinski, 1 Vet. App 145 (1991). New and material evidence 
is defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001) 

Medical evidence submitted since the June 2000 Board decision 
establishes that the veteran continued to be treated for 
hypertension, and right knee, lower back, and cervical spine 
disabilities to include degenerative joint disease. 
Statements provided by the veteran's private treating 
physicians document diagnosis of and long term treatment for 
hypertension prior to 1989, and diagnosis of and treatment 
for degenerative joint disease of the knees and lower back.  
Statement and lay statements provided by the veteran, his 
representative, and his witness, including sworn testimony 
before the RO in May 2004 and August 2005, and before the 
undersigned Veterans' Law Judge in June 2006 establish 
continuity and chronicity of symptoms associated with 
hypertension during service and within a year following 
discharge from active service to the present.  This lay 
testimony further provides evidence of inservice injury to 
the right knee, lower back, and neck, and establishes 
continuity and chronicity of right knee symptomatology 
associated with the service-connected connected right ankle 
disability, as well as of right knee, lower back, and neck 
symptomatology persisting from service to the present.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is noted that the veteran's testimony before the 
undersigned Veterans' Law Judge was found to be credible.

This evidence is new in that it was not previously of record 
in this form. In addition, construed in a light most 
favorable to the veteran, this evidence presents a basis for 
finding that the veteran exhibited hypertension, right knee, 
lower back, and cervical spine disabilities that had their 
onset during active service. It is therefore material.

Accordingly the previously denied claims for service 
connection for hypertension, a right knee disability, 
residuals of injury to the coccyx, and a cervical spine 
disability is reopened.

II.  Service connection for Anxiety and Depression Secondary 
to
VA's Adjudication Process

The veteran seeks service connection for anxiety and 
depression secondary to VA's adjudicative process.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  38 C.F.R. 
§ 3.303; see Pond v. West, 12 Vet. App. 341 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may be established on a secondary basis if the claimed 
disability is shown to be proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.

Compensation shall be awarded for additional disability in 
the same manner as if death were service-connected, if the 
additional disability was caused by medical or surgical 
treatment by VA and the proximate cause of death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
furnishing the medical or surgical treatment. 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361.

In the present case, the veteran is claiming entitlement to 
service connection for anxiety and depression as the result 
of VA actions in adjudicating his claim.  Specifically, he 
avers that the VA has delayed excessively in adjudicating his 
claim.  

He has not, however, claimed that his anxiety and depression 
are the result of his active service, a service-connected 
disability, or carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical or surgical treatment.

The veteran has not therefore presented a cognizable claim 
for benefits arising under the laws administered by VA.  

There is thus no legal basis upon which to grant service 
connection or compensation for additional disability in this 
claim, and the appeal must be denied. Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).

The provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter. Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).

III.  Earlier Effective Date for Additional Compensation 
based on Dependents

The veteran claims an effective date earlier than August 29, 
1995 for additional compensation based on dependents.  He 
avers that evidence of his marriage and the birth of his 
children were of record as early as 1961.  He further alleges 
that he did not receive notification of the 1984 amendment to 
the law which reduced the evaluation at which a veteran could 
qualify for additional compensation based on dependents from 
50 percent to 30 percent.  He thus argues that the effective 
date of his additional compensation should be established as 
of the effective date of the 1984 change in law, i.e., 
October 1, 1978.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  

The statute governing dependency allowance, formerly codified 
at 38 U.S.C. § 315 (redesignated without substantive change 
as § 1115), prior to October 1, 1978, read as follows:

Any veteran entitled to compensation at the rates provided in 
section 314 of this title [redesignated as § 1114] and whose 
disability is rated not less than 50 per cent, shall be 
entitled to additional compensation for dependents . . ..

Effective October 1, 1978, section 102(b) of Pub. L. No. 95- 
479 amended § 1115 by substituting "30 per centum" for "50 
per centum." Both § 1115 and Pub. L. No. 95-479, as well as 
the accompanying legislative history to Pub. L. No. 95-479, 
are silent as to notification procedures regarding potential 
beneficiaries of the new law. [The percentage requirement for 
veterans with peacetime service remained 50 percent until 
Public Law 98-543, section 112, approved in October 1984, 
reduced the requirement to 30 percent, effective from October 
1, 1978.] Thus, as of October 1, 1978, additional 
compensation is payable for dependents to a veteran having 
service-connected disabilities evaluated at not less than 30 
percent. 38 U.S.C.A. §§ 1115, 1135.

In general, the effective date of a grant based on a 
liberalizing law or VA issue is no earlier than the date of 
change of law or VA issue shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where such grant is 
based on a liberalizing law or VA issue that that became 
effective on or after the date of its enactment or issuance, 
in order for the claimant to be eligible for a retroactive 
payment under these provisions, the evidence must show the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date or the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  However, if the claim is 
reviewed on at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of the request. 38 C.F.R. § 3.114(a).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the 
Secretary. 38 U.S.C.A. § 5101(a). 38 C.F.R. §§ 3.155 provides 
that any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.1(p) 
defines "application" as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.

It is provided that the effective date of awards of 
additional pension or compensation for dependents will be the 
latest of the following dates:

(1) Date of claim. This term means the following, listed in 
their order of applicability: (i) date of veteran's marriage, 
or birth of his or her child, or adoption of a child, if the 
evidence of the event is received within 1 year of the event; 
otherwise, (ii) date notice is received of the dependent's 
existence, if evidence is received within 1 year of the 
Department of Veterans Affairs request.

(2) Date dependency arises.

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 year of 
notification of such rating action.

(4) Date of commencement of veteran's award. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.401(b).

In the present case, service connection was granted for 
traumatic encephalopathy with sequelae in a September 1961 
rating decision, and evaluated as 30 percent disabling.  The 
veteran was notified of this decision, and of his appellate 
rights, in the same month.  As noted above, in 1984, the law 
concerning the payment of additional compensation based on 
dependents was changed to reduce the evaluation at which such 
benefit was payable from 50 percent to 30 percent, effective 
October 1, 1978.

In August 1996, the veteran filed VA Form 21-527, indicating 
that he was married.  The RO interpreted this as a claim for 
additional compensation based on dependents.  The claims file 
contains no other document that can be construed as a claim 
for additional compensation based on dependents-and the 
veteran has not claimed he filed such a document or claim-
until the VA Form 21-527 which was received on August 29, 
1996.

The veteran avers that he was not notified of the 1984 change 
in law.  For the purposes of this decision, it cannot be 
determined that the veteran was provided notice.  However, 
even assuming, without accepting, that the veteran was not 
provided notice of the change in law, this does not provide a 
base for an earlier effective date as the law and regulations 
governing the establishment of effective dates required the 
filing of a claim.

In sum, the earliest document that can be construed as a 
claim for additional compensation based on dependents was 
received on August 29, 1996.  Review of the claims folder 
shows that the veteran had been married to the same person 
since 1958.  A marriage certificate and the birth certificate 
for his oldest child, born in 1961, were of record in 1961.  
His children, born in 1959 and 1966 would have been 19 and 22 
in 1978, respectively, and 37 and 30 years old in 1996, 
respectively.  Thus, the RO granted additional compensation 
based on the veteran's dependent spouse, and established an 
effective date one year prior to the date of receipt of the 
claim, August 29, 1995, in accordance with 38 C.F.R. § 3.114.  

The preponderance of the evidence is against the assignment 
of an effective date earlier than August 29, 1995 for the 
grant of additional compensation based on dependents.  
38 U.S.C.A. § 5110; 3.400, 3.114.

In the present case, it is undisputed that the veteran did 
not file a claim for additional compensation based on 
dependents prior to August 29, 1996.  Furthermore, the 
veteran has been granted the earliest effective date-one 
date prior to the receipt of his claim-that he can be 
granted under the regulations, as will be further explained 
below.  See 38 C.F.R. § 3.400.  

Consequently, there is no legal basis upon which to award an 
effective date earlier than August 29, 1995, thus further 
discussion of the VA's compliance with VCAA is not required.  
The provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning, supra; Sabonis, 
supra.

ORDER

New and material evidence has been received to reopen the 
previously denied claim for hypertension.  To this extent 
only, the appeal is granted. 

New and material evidence has been received to reopen the 
previously denied claim for a right knee disability.  To this 
extent only, the appeal is granted.

New and material evidence has been received to reopen the 
previously denied claim for residuals of injury to the 
coccyx.  To this extent only, the appeal is granted.

New and material evidence has been received to reopen the 
previously denied claim for a cervical spine disability.  To 
this extent only, the appeal is granted.

The claim for anxiety and depression as secondary to VA's 
adjudicative process is denied.

An effective date earlier than August 29, 1995 for the grant 
of additional compensation based on dependents is denied.


REMAND

The veteran seeks entitlement to service connection for 
hypertension, a right knee disorder, residuals of injury to 
the coccyx, a cervical spine disorder, arthritis in all 
joints, scoliosis of the lumbar spine, a bilateral hip 
disability, and an eye disability.  Specifically, he avers 
that his right knee disability, residuals of injury to his 
coccyx, arthritis in all joints, scoliosis of the lumbar 
spine, and bilateral hip disability are the result of the 
same inservice fall in which he fractured his right ankle or, 
in the alternative, are secondary to the service connected 
residuals of right ankle fracture.  He further argues that 
his cervical spine disorder and eye disability are the result 
of the same inservice injury in which he sustained head 
trauma or, in the alternative, are secondary to his service-
connected traumatic encephalopathy.

It is noted that service medical records show the veteran 
sustained head trauma in service, including concussion, for 
which he required extensive hospitalization; and that he did 
fracture his right ankle.  He is service connected for 
residuals of both injuries.

Additional development is needed before these claims can be 
adjudicated.

The most recent VA examination of record is dated in 2001 
and, while it included review of the claims file, was 
conducted prior to the veteran's testimony and that of his 
witness, and the receipt of the bulk of the medical evidence 
that is now of record, including the statement of the 
veteran's private treating physician in 2002.  It does not 
therefore provide an basis upon which to evaluate the 
veteran's claims.  See Green v. Derwinski, 1 Vet. App. 121 
(1991); see also Dalton v. Nicholson, 21 Vet. App. 23, 29 
(2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified private 
and VA medical treatment records are 
obtained.  Document negative responses, 
and inform the veteran so that he may 
make attempts to procure the records on 
his own.  

2.  Schedule the veteran for medical 
examinations by appropriate medical 
professionals to determine the nature, 
extent, and etiology of his claimed 
hypertension, right knee disorder, 
residuals of injury to the coccyx, 
cervical spine disorder, arthritis in all 
joints, scoliosis of the lumbar spine, 
bilateral hip disability, and eye 
disability.  All indicated tests and 
studies should be performed.  The claims 
folder and a copy of this remand must be 
provided to the examiners in conjunction 
with the examinations.  

The examiners should provide opinions as 
to whether it is at least as likely as 
not that any diagnosed hypertension, 
right knee disorder, residuals of injury 
to the coccyx, cervical spine disorder, 
arthritis, scoliosis of the lumbar spine, 
bilateral hip disability, and eye 
disability
a)	had its onset during active 
service or within the one-year 
presumptive period for 
hypertension and arthritis or, in 
the alternative
b)	is the result of his active 
service or any incident therein, 
including the inservice head 
injury with concussion and fall in 
which he fractured his right 
ankle, or in the alternative
c)	is the result of the service-
connected head injury termed 
traumatic encephalopathy, or 
d)	is the result of the service 
connected residuals of right ankle 
fracture with degenerative joint 
disease

All opinions expressed must be supported 
by complete rationale.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for hypertension, a 
right knee disorder, residuals of injury 
to the coccyx, a cervical spine disorder, 
arthritis in all joints, scoliosis of the 
lumbar spine, a bilateral hip disability, 
and an eye disability, with application 
of all appropriate laws and regulations, 
and consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


